Exhibit 4.17 GREAT SOUTHERN BANCORP, INC. AND WILMINGTON TRUST COMPANY, AS TRUSTEE INDENTURE % JUNIOR SUBORDINATED DEBENTURES DUE 20 DATED AS OF , 20 TABLE OF CONTENTS INDENTURE 1 RECITALS 1 ARTICLE I DEFINITIONS 1 SECTION 1.1DEFINITIONS OF TERMS 1 ARTICLE II ISSUE, DESCRIPTION, TERMS, CONDITIONSREGISTRATION AND EXCHANGE OF THE DEBENTURES 7 SECTION2.1 DESIGNATION AND PRINCIPAL AMOUNT 7 SECTION2.2 MATURITY 7 SECTION2.3 FORMAND PAYMENT 8 SECTION2.4 INTENTIONALLY LEFT BLANK 8 SECTION2.5 INTEREST 8 SECTION2.6 EXECUTION AND AUTHENTICATIONS 9 SECTION2.7 REGISTRATION OF TRANSFER AND EXCHANGE 9 SECTION2.8 TEMPORARY DEBENTURES 10 SECTION2.9 MUTILATED, DESTROYED, LOST OR STOLEN DEBENTURES 10 SECTION2.10 CANCELLATION 11 SECTION2.11 BENEFIT OF INDENTURE 11 SECTION2.12 AUTHENTICATING AGENT 11 ARTICLE IIIREDEMPTION OF DEBENTURES 12 SECTION3.1 REDEMPTION 12 SECTION3.2 SPECIAL EVENT REDEMPTION 12 SECTION3.3 OPTIONAL REDEMPTION BY COMPANY 12 SECTION3.4 NOTICE OF REDEMPTION 12 SECTION3.5 PAYMENT UPON REDEMPTION 13 SECTION3.6 NO SINKING FUND 13 ARTICLE IV EXTENSION OF INTEREST PAYMENT PERIOD 14 SECTION4.1 EXTENSION OF INTEREST PAYMENT PERIOD 14 SECTION4.2 NOTICE OF EXTENSION 14 ARTICLE V PARTICULAR COVENANTS OF THE COMPANY 14 SECTION5.1 PAYMENT OF PRINCIPAL AND INTEREST 14 SECTION5.2 MAINTENANCE OF AGENCY 14 SECTION5.3 PAYING AGENTS 15 SECTION5.4 APPOINTMENT TO FILL VACANCY IN OFFICE OF TRUSTEE 16 SECTION5.5 COMPLIANCE WITH CONSOLIDATION PROVISIONS 16 SECTION5.6 LIMITATION ON TRANSACTIONS 16 SECTION5.7 COVENANTS AS TO THE TRUST 16 SECTION5.8 COVENANTS AS TO PURCHASES 17 SECTION5.9 WAIVER OF USURY, STAY OR EXTENSION LAWS 17 ii ARTICLE VI DEBENTUREHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 17 SECTION6.1 COMPANY TO FURNISH TRUSTEE NAMES AND ADDRESSES OF DEBENTUREHOLDERS 17 SECTION6.2 PRESERVATION OF INFORMATION COMMUNICATIONS WITH DEBENTUREHOLDERS 17 SECTION6.3 REPORTS BY THE COMPANY 17 SECTION6.4 REPORTS BY THE TRUSTEE 18 ARTICLE VII REMEDIES OF THE TRUSTEE AND DEBENTUREHOLDERS ON EVENT OF DEFAULT 18 SECTION7.1 EVENTS OF DEFAULT 18 SECTION7.2 COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE 19 SECTION7.3 APPLICATION OF MONEYS COLLECTED 20 SECTION7.4 LIMITATION ON SUITS 21 SECTION7.5 RIGHTS AND REMEDIES CUMULATIVE; DELAY OR OMISSION NOT WAIVER 21 SECTION7.6 CONTROL BY DEBENTUREHOLDERS 22 SECTION7.7 UNDERTAKING TO PAY COSTS 22 SECTION7.8 DIRECT ACTION; RIGHT OF SET-OFF 22 ARTICLE VIII FORMOF DEBENTURE AND ORIGINAL ISSUE SECTION 23 SECTION8.1 FORMOF DEBENTURE 23 SECTION8.2 ORIGINAL ISSUE OF DEBENTURES 23 ARTICLE IX CONCERNING THE TRUSTEE 23 SECTION9.1 CERTAIN DUTIES AND RESPONSIBILITIES OF THE TRUSTEE 23 SECTION9.2 NOTICE OF DEFAULTS 24 SECTION9.3 CERTAIN RIGHTS OF TRUSTEE 24 SECTION9.4 TRUSTEE NOT RESPONSIBLE FOR RECITALS, ETC 26 SECTION9.5 MAYHOLD DEBENTURES 26 SECTION9.6 MONEYS HELD IN TRUST 26 SECTION9.7 COMPENSATION AND REIMBURSEMENT 26 SECTION9.8 RELIANCE ON OFFICERS’ CERTIFICATE 27 SECTION9.9 DISQUALIFICATION: CONFLICTING INTERESTS 27 SECTION9.10 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY 27 SECTION9.11 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR 27 SECTION9.12 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR 28 SECTION9.13 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS 29 SECTION9.14 PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY 29 ARTICLE X CONCERNING THE DEBENTUREHOLDERS 29 SECTION10.1 EVIDENCE OF ACTION BY HOLDERS 29 SECTION10.2 PROOF OF EXECUTION BY DEBENTUREHOLDERS 29 SECTION10.3 WHO MAYBE DEEMED OWNERS 30 SECTION10.4 CERTAIN DEBENTURES OWNED BY COMPANY DISREGARDED 30 SECTION10.5 ACTIONS BINDING ON FUTURE DEBENTUREHOLDERS 30 ARTICLE XI SUPPLEMENTAL INDENTURES 30 SECTION11.1 SUPPLEMENTAL INDENTURES WITHOUT THE CONSENT OF DEBENTUREHOLDERS 30 SECTION11.2 SUPPLEMENTAL INDENTURES WITH CONSENT OF DEBENTUREHOLDERS 31 iii SECTION11.3 EFFECT OF SUPPLEMENTAL INDENTURES. 31 SECTION11.4 DEBENTURES AFFECTED BY SUPPLEMENTAL INDENTURES. 32 SECTION11.5 EXECUTION OF SUPPLEMENTAL INDENTURES. 32 ARTICLE XII SUCCESSOR CORPORATION 32 SECTION12.1 COMPANY MAYCONSOLIDATE, ETC. 32 SECTION12.2 SUCCESSOR CORPORATION SUBSTITUTED. 33 SECTION12.3 EVIDENCE OF CONSOLIDATION, ETC. TO TRUSTEE. 33 ARTICLE XIII SATISFACTION AND DISCHARGE 33 SECTION13.1 SATISFACTION AND DISCHARGE OF INDENTURE. 33 SECTION13.2 DISCHARGE OF OBLIGATIONS. 33 SECTION13.3 DEPOSITED MONEYS TO BE HELD IN TRUST. 34 SECTION13.4 PAYMENT OF MONIES HELD BY PAYING AGENTS. 34 SECTION13.5 REPAYMENT TO COMPANY. 34 ARTICLE XIV IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 34 SECTION14.1 NO RECOURSE. 34 ARTICLE XV MISCELLANEOUS PROVISIONS 35 SECTION15.1 EFFECT ON SUCCESSORS AND ASSIGNS. 35 SECTION15.2 ACTIONS BY SUCCESSOR. 35 SECTION15.3 SURRENDER OF COMPANY POWERS. 35 SECTION15.4 NOTICES. 35 SECTION15.5 GOVERNING LAW. 35 SECTION15.6 TREATMENT OF DEBENTURES AS DEBT. 35 SECTION15.7 COMPLIANCE CERTIFICATES AND OPINIONS. 35 SECTION15.8 PAYMENTS ON BUSINESS DAYS. 36 SECTION15.9 CONFLICT WITH TRUST INDENTURE ACT. 36 SECTION15.10 COUNTERPARTS. 36 SECTION15.11 SEPARABILITY. 36 SECTION15.12 ASSIGNMENT. 36 SECTION15.13 ACKNOWLEDGMENT OF RIGHTS; RIGHT OF SETOFF. 36 ARTICLE XVI SUBORDINATION OF DEBENTURES 37 SECTION16.1 AGREEMENT TO SUBORDINATE. 37 SECTION16.2 DEFAULT ON SENIOR DEBT, SUBORDINATED DEBT OR ADDITIONAL SENIOR OBLIGATIONS. 37 SECTION16.3 LIQUIDATION; DISSOLUTION; BANKRUPTCY. 37 SECTION16.4 SUBROGATION. 38 SECTION16.5 TRUSTEE TO EFFECTUATE SUBORDINATION. 39 SECTION16.6 NOTICE BY THE COMPANY. 39 SECTION16.7 RIGHTS OF THE TRUSTEE HOLDERS OF SENIOR INDEBTEDNESS. 39 SECTION16.8 SUBORDINATION MAYNOT BE IMPAIRED. 40 iv CROSS-REFERENCE TABLE SECTIONOR TRUST INDENTURE ACT SECTIONOF OF 1939, AS AMENDED INDENTURE 310(a) 9.10 310(b) 9.9 9.11 310(c) Not Applicable 311(a) 9.14 311(b) 9.14 311(c) Not Applicable 312(a) 6.1 6.2(a) 312(b) 6.2(c) 312(c) 6.2(c) 313(a) 6.4(a) 313(b) 6.4(b) 313(c) 6.4(a) 6.4(b) 313(d) 6.4(c) 314(a) 6.3(a) 314(b) Not Applicable 314(c) 15.7 314(d) Not Applicable 314(e) 15.7 314(f) Not Applicable 315(a) 9.1(a) 9.3 315(b) 9.2 315(c) 9.1(a) 315(d) 9.1(b) 315(e) 7.7 316(a) 1.1 7.6 316(b) 7.4(b) 316(c) 10.1(b) 317(a) 7.2 317(b) 5.3 318(a) 15.9 Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of the Indenture. v INDENTURE INDENTURE, dated as of , 20, between Great Southern Bancorp, Inc., a Maryland corporation (the “Company”) and Wilmington Trust Company, as trustee (the “Trustee”); RECITALS WHEREAS, for its lawful corporate purposes, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of securities to be known as its % Junior Subordinated Debentures due 20 (hereinafter referred to as the “Debentures”), the form and substance of such Debentures and the terms, provisions and conditions thereof to be set forth as provided in this Indenture; WHEREAS, Great Southern Capital Trust , a Delaware statutory trust (the “Trust”), has offered to the public up to $ aggregate liquidation amount of its Capital Securities (as defined herein) and proposes to invest the proceeds from such offering, together with the proceeds of the issuance and sale by the Trust to the Company of up to $ aggregate liquidation amount of its Common Securities (as defined herein), in up to $ aggregate principal amount of the Debentures; WHEREAS, the Company has requested that the Trustee execute and deliver this Indenture; WHEREAS, all requirements necessary to make this Indenture a valid instrument in accordance with its terms, and to make the Debentures, when executed by the Company and authenticated and delivered by the Trustee, the valid obligations of the Company, have been performed, and the execution and delivery of this Indenture have been duly authorized in all respects; WHEREAS, to provide the terms and conditions upon which the Debentures are to be authenticated, issued and delivered, the Company has duly authorized the execution of this Indenture; and WHEREAS, all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, in consideration of the premises and the purchase of the Debentures by the holders thereof, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the holders of the Debentures: ARTICLE I DEFINITIONS SECTION 1.1DEFINITIONS OF TERMS. The terms defined in this Section1.1 (except as in this Indenture otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section1.1 and shall include the plural as well as the singular. All other terms used in this Indenture that are defined in the Trust Indenture Act, or that are by reference in the Trust Indenture Act defined in the Securities Act (except as herein otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in the Trust Indenture Act and in the Securities Act as in force at the date of the execution of this instrument. All accounting terms used herein and not expressly defined shall have the meanings assigned to such terms in accordance with Generally Accepted Accounting Principles. “Accelerated Maturity Date” means if the Company elects to accelerate the Maturity Date in accordance with Section2.2(b), the date selected by the Company which is prior to the Scheduled Maturity Date, but is after , “Additional Interest” shall have the meaning set forth in Section2.5(c). “Additional Senior Obligations” means all indebtedness of the Company whether incurred on or prior to the date of this Indenture or thereafter incurred, for claims in respect of derivative products such as interest and foreign exchange rate contracts, commodity contracts and similar arrangements; provided, however, that Additional Senior Obligations does not include claims in respect of Senior Debt or Subordinated Debt or obligations which, by their terms, are expressly stated to be not superior in right of payment to the Debentures or to rank pari passu in right of payment with the Debentures. For purposes of this definition, “claim” shall have the meaning assigned thereto in Section101(5)of the United States Bankruptcy Code of 1978, as amended. “Administrative
